Dismissed and Memorandum Opinion filed April 17, 2008







Dismissed
and Memorandum Opinion filed April 17, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00963-CV
____________
 
ROSCOE THREADGILL, Appellant
 
V.
 
PAMELA ALMOND, Appellee
 

 
On Appeal from
County Civil Court at Law No. 2
Harris County,
Texas
Trial Court Cause
No. 853543
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 18, 2007.  On April 4, 2008, the
parties filed an agreed motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed April
17, 2008.
Panel consists of Justices Frost, Seymore, and Guzman.